
I speak from this rostrum as the representative of one of the many small countries which constitute the majority of the membership of this Organization. I speak on behalf of Guyana, whose people jealously guard their independence. The Guyanese people believe in their right to fashion their own society free from outside interference and to order their international conduct in accordance with their own interests. Above all, the Guyanese people recognize that international relations should be based cm the rule of law. That is why Guyana is fully committed to the United Nations system, its imperfections notwithstanding.
One year ago we undertook an intense self-examination during the observance of the fortieth anniversary of the signing of the Charter of the United Nations. The outcome of the deliberations then fell short of the expectations of a majority of us. The occasion none the less provided an opportunity for Member States to recommit themselves to fulfilling the purposes and principles of the Charter and to strengthening the capacity of this Organization to be more effective in today's wor Id.
We should examine at this Assembly the extent to which we have been faithful to the re-commitments which those ceremonies stimulated and the objectives which they recalled.
Even as that occasion was being celebrated, the Organization was confronted with a challenge that pertained to its viability and future. I refer to the severe financial crisis which necessitated special consideration by the General Assembly. Its roots are widely recognized and lie essentially in certain attitudes of Member States towards their obligations flowing from the Charter.
Our collective response to that crisis has been a frank examination of the administrative and financial efficiency of the Organization. The Group of High-Level Inter-Governmental Experts has put forward a set of recommendations for administrative and financial reform which merit the most careful study.
Guyana hopes that the decisions on this issue will be fully responsive to the economic and social needs of the developing countries and will preserve the democratic character of decision-making in the Assembly.
But the crisis facing the United Nations goes beyond administrative and financial issues. For the United Nations is, in the words of the Charter, the Organization of the peoples of the world. It represents and embodies their common aspirations no less than their differences; and it is required to function in the context of the constantly growing complexities of international relations.
Differences are inevitable, but they must not be made into impediments. It is therefore only to the extent that our Organization is seen and utilized as a forum for accommodating and harmonizing conflicting viewpoints that its Charter is truly being employed in the service of international understanding and international peace.
Sadly, it has not always been so used in the past. Even now there are veiled attempts to maneuver the Organization into the pursuit of narrow national interests.
In no other area is the need to harmonize differences more urgent and crucial than in that of disarmament, particularly in its nuclear aspect. It is a source of profound concern that on this issue, where the safety of the entire planet is so manifestly at stake, undue pre-eminence is given to ideological considerations, and not enough deference is paid to the heavy responsibilities towards humankind which the awesome nuclear arsenals impose on the nuclear Powers, especially the United States of America and the Union of Soviet Socialist Republics. What is worse, screens of one kind or another are erected behind which to pursue the further refinement of nuclear weapons.
Guyana is happy, to note, however, that despite these negative tendencies the goal of nuclear disarmament has not been obscured and that initiatives in respect of its attainment are being proposed and pursued.
In this context Guyana considers the moratorium on nuclear testing declared by the Soviet Union - and subsequently renewed - to be a positive indication of a desire to reduce the threat of nuclear war. Likewise, the successful outcome of the Stockholm Conference on Security and Co-operation in Europe is a source of some optimism. In addition, Guyana notes with satisfaction that bilateral exchanges between the two super-Powers have intensified during the past year and that negotiations are going on in Geneva.
Member States have made a solemn commitment in our Charter to practice tolerance and live together in peace with one another as good neighbors.
Inspired by these considerations and his deep commitment to global peace, the President of the Republic of Guyana, Comrade Hugh Desmond Hoyte, made a plea on behalf of the entire human race when, at the recently concluded Eighth Conference of Heads of State or Government of Non-Aligned Countries, he proposed that a message be sent to the leaders of the Soviet Union and the United States. That message urged, among other things:
"That they use their best efforts to reduce the prevailing tension and to promote a climate of confidence in the world ..."
Naturally, therefore, Guyana hopes that the Iceland Summit will be a major point of reference on the road to disarmament and that thereafter the momentum will be maintained in a single-minded manner and lead to substantial achievements.
There is no doubt that our efforts in the field of disarmament have engendered a measure of optimism. The international community must bring the same approach to the creation of an environment which would facilitate solutions to problems in various areas of the world.
The main impediments have been the intrusion of external interests into the search for solutions to some of these problems. This is so whether we refer to the continued division imposed on the Korean people, the dispossession of the Palestinians, the attempt to dismember Lebanon, or the violation of the territorial integrity of Cyprus and the frustration of its unity. Guyana's position on all these issues is well known. We call for an end to outside interference, for the full mobilization of the energies of the international community to assist the affected nations and peoples, and for full support to the Secretary-General in his efforts to bring lasting peace to these troubled areas. The international community also needs to be vigilant against any erosion of the gains achieved by the Secretary-General in his attempt to bring about a negotiated political solution in respect of Afghanistan. Guyana nourishes the hope that those negotiations will soon reach a conclusive stage based on the sovereign interests of the parties directly concerned. Similarly, all efforts should be intensified to bring an end to the unfortunate war between Iraq and Iran.
My own region - Latin America and the Caribbean - has a long-established tradition of opposition to intervention and interference in the internal affairs of States. That does not mean, however, that the region has been free of conflict. Yet, within recent times, there has been a discernible trend in favor of autonomous development and a movement away from confrontation towards co-operation and integration. We see evidence of that development in the Caribbean, where, despite some negative influences stemming from the external environment, innovative steps are being taken to promote and enhance economic and political co-operation.
Throughout the region, States have been demonstrating their determination to advance the integration process through more intense bilateral and subregional arrangements. The Latin American Economic System (LAES) will later this month hold consultations aimed at strengthening the economic and political relations of its member States. Within the Organization of American States (OAS), the principle of universal membership has recorded a notable advance with the recent proposals for the reform of the organizations charter. These tendencies demonstrate a political disposition on the part of Latin America and the Caribbean to work collectively for the solution of their manifold problems and for the protection and promotion of their political and economic interests.
Consistent with this attitude, the Governments and peoples of Latin America and the Caribbean are desirous of negotiated solutions to the political problems of Central America. They have therefore been solidly in support of the Contadora process, which is designed to find a regional solution to a regional problem. Unhappily, appreciation for that approach is not shared by all those who are , recognized as having an interest in the resolution of this crisis.
It is all but universally recognized that a solution to the problems of Central America lies in the espousal of negotiation and dialog and the abandonment of policies of intimidation, coercion and destabilization. The Assembly must give unequivocal support and encouragement to the work of the Contadora States and the Lima Support Group. All States should co-operate actively with the efforts of those countries to ensure the advance of the peace process and should refrain from actions or attitudes that hamper that process.
Guyana supports the Government and people of Nicaragua in their efforts to protect their independence, sovereignty and territorial integrity and encourages dialog between the parties in El Salvador.
In reviewing these situations of conflict and tension, we note that some give ground for sober encouragement, where will and determination were present, results - however limited - were recorded. In the quest for a world free of apartheid, however, we find some Members of the Organization most equivocal in their support for the radical solutions the situation demands. This attitude is most disturbing, for apartheid is the greatest moral issue ever faced by mankind. It is a situation in which millions of black people are brutalized from birth, corralled in a slave society and wantonly exploited to swell many a coffer.
Let there be no illusion about the dismantling of apartheid. The people of South Africa have long recognized that this is their responsibility to discharge. Nelson Mandela voiced the conviction of his people when he said, more than two decades ago:
"It is first and foremost by our own struggle and sacrifice inside South Africa itself that victory over white domination and apartheid can be won." South Africa is a land ruled by the gun - one in which, as Mandela observed, "all opportunities for peaceful agitation and struggle have been closed." It was so then, two decades ago. It is worse now.
White supremacy in South Africa was created by violence and is maintained by violence. The people of South Africa have no option but to rely increasingly on armed struggle in their efforts to recover their freedom. Increased international pressure on the Pretoria regime will, however, help to reduce the cost of that struggle for the masses in South Africa. The same phenomenon is at work in respect of Namibia. The United Nations plan for the independence of Namibia is being stymied by the obstinacy of the South African racists and the introduction of irrelevant and extraneous matters such as linkage into the freedom process.
Turning to the state of the world economy, there is good reason to be apprehensive. While low interest rates and the decline in inflation are hopeful signs that are still with us, the expectation that they would stimulate the world economy has not been fulfilled. Instead, we continue to be confronted with sluggish growth in world trade and the knowledge that the international economy will advance more slowly than predicted at the start of the year because of the disappointing economic performance of major industrial countries. Thus, the promising levels of economic activity achieved in 1984 have not been maintained, and the anticipated recovery is yet to be realized.
The low contributions of the economies of developing countries to the recovery process derives from a lack of effort on their part but from their incapacity to promote self-sustained growth and development. Little if any regard is paid to that fact, and the prices of primary commodities have been artificially depressed to
such an extent that they are today lower than at any time previously. The story is very much the same where protectionist and other trade-distorting devices have been applied unceasingly against the exports of developing countries.
The loss in income resulting from the inaccessibility of the markets of developed countries to those exports has badly hurt growth and development. The crisis of debt and development is yet another constraining factor. Co-responsibility in the resolution of the debt problem is widely acknowledged, yet the burden of adjustment still rests heavily on the shoulders of the developing countries.
The present economic system, in ignoring the developing countries, inhibits recovery and is a sore reminder of the unequal relations between the North and the South. With the persistence of such deterrents to economic activity and prosperity, the challenge faced in dealing with the world economic situation is of particularly pressing concern. Without positive action, the prospects for all countries - developed and developing - remain uncertain.
We should refocus attention on the policy initiatives required to attain strong and sustained growth and to create balance and equity between North and South. The reversal of the present trend of net transfers from the developing to the developed world and of a decline in financial flows from the developed to the developing countries would make a positive contribution to the realization of those objectives. There are also other goals to be pursued, including stability in exchange rates and a lowering of real interest rates.
Several opportunities could prove advantageous if grasped. The new round of multilateral trade negotiations recently launched in Uruguay gives the North a chance to make good on its promise to liberalize and extend world trade for the benefit of all countries. There is also the seventh session of the United Nations Conference on Trade and Development (UNCTAD), scheduled to be held next year.
For this to be successful, however, there has to be a manifestation of changed attitudes on the part of the developed countries on such issues as commodity and other related problems, including that which affects the revenue of commodity producers. Similarly, the decision of the Assembly to address the issue of the external debt crisis and development specifically can be a critical step towards finding a comprehensive and lasting solution to that problem.
However, in order to be consistent with the objective of fostering concurrent co-operative action to strengthen the relationship between trade and other economic policies, the developed and developing countries should also consider ways to improve the functioning of the international monetary system.
Meanwhile, the countries of the South are determined to strengthen co-operation among themselves. New initiatives have recently been taken, and there is already evidence of the further development of complementaries between their economies. The Assembly should give greater encouragement to that process.
I wish to welcome a development of a not entirely different kind. That is the intensification of international co-operation to eradicate the scourge of drugs. This acknowledges that the interdependence between producers, traffickers and consumers is so real and complex that only a truly international effort can cope effectively with a problem that has assumed global proportions. Laws exist to deal with this problem, but an increase in their severity would not be a sufficient deterrent and cure, for an assault on drug abuse must embrace economic considerations.
Viewed from a certain perspective, some illegal drugs fall into the category of primary commodities produced by developing countries. Peasant farmers certainly see it in that light and, in a general situation of hopelessly depressed primary commodities, the operations of the market place have so far given a comparative advantage to the cultivation of illegal drugs. The attack on dampening production must therefore be concerted, but it must also involve correlative international arrangements to enable farmers in developing countries to receive fair and equitable returns for their legitimate primary produce, such as sugar. We must create comprehensive disincentives for the production of illegal drugs and increase the incentives for the cultivation of crops which sustain health.
Similarly, at the other end of the spectrum - consumption - there is need for accelerated national action to reduce demand. The greatest irony would be for the producing developing countries to take firm action within their territories to lower and eliminate levels of production, only to witness an increase in the productive capacity of the greater consuming countries. The drug problem, in all its dimensions, requires resolute and determined international co-operation. In this regard, the countries of the Caribbean Community have for some time new recognized the dangers which this plague holds for the fabric of their societies and the need for concerted action among themselves and for further co-operation within the international community.
Guyana therefore heartily endorses the efforts of the United Nations, especially those of the Secretary-General, to combat drug abuse and illegal trafficking. In particular, we call for maximum support for the convening next year of a world conference to deal with all aspects of the drug question.
In spite of the hopes and expectations which the celebration of the fortieth anniversary of the United Nations encouraged, hostile criticisms of the Organization have persisted. As the Secretary-General observed, with such customary insight, in his annual report.
Persistent, tendentious criticism of the United Nations by relatively small groups has affected confidence in the effectiveness, if not the goals, of the Organization." (A/41/1, p. 17) Those of us who wish to optimize the use of the Organization in favor of peace and development must work resolutely against those critics whose objective is to diminish the influence of the Organization or, worse still, to work for its destruction.
In this regard, among the most forthright defenders and advocates of a strong family of international organizations has been the Movement of Non-Aligned Countries. Through its relentless insistence on respect for independence, sovereignty and territorial integrity, the strengthening of international co-operation on the basis of the sovereign equality of States, an end to relations of domination and exploitation and on the peaceful settlement of disputes, that Movement constitutes a positive factor in international relations. Support for the United Nations and respect for decisions of the General Assembly and the Security Council have been a cornerstone of our Movement.
Even more heartening to Guyana than the support of Governments and movements for the United Nations is the expression of confidence in the Organization by ordinary peoples and groups around the world. A recently published survey reached the following interesting conclusions*, first, among those who expressed an opinion, more than 55 per cent in the United Kingdom and the United States, and almost two thirds in France and Germany, said that the United Nations was doing a good job or a very good job. Secondly, 58 per cent of the French, 73 per cent of the Germans, 79 per cent of the British, 86 per cent of the Americans and Japanese clearly said "No" to the provocative question: "Would the world be better off without the united Nations?" Thirdly, women are more favorable to the United Nations than men and, lastly, Americans below the age of 40 appreciate the United Nations more than the older generation.
One of the clear conclusions that emerged is that, among the countries polled, whatever may be the views of their media and their Governments, the majority of their peoples believe in the efficacy of the United Nations. The tasks facing the Organization are not easy, but their fulfillment is compelling, in this respect, we praise the work done by Mr. Jaime de Pinies of Spain, President of the fortieth session of the General Assembly. Your own unanimous election, Mr. President, and our knowledge of your wide experience and consummate skills instill us with the confidence that you will be equal to the enormous demands of your office.

